Citation Nr: 0512031	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  03-03 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disability 
claimed as vertigo manifested by a loss of balance and 
dizziness.  

2.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from March 1961 to 
April 1964, with approximately 5 years and 8 months of prior 
active duty service.  The veteran also served with the United 
States Army National Guard from April 1964 to March 1978 and 
had several periods of active duty for training and inactive 
duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in San Juan, the Commonwealth of Puerto Rico.  That 
decision denied entitlement to service connection for 
vertigo; it also denied the veteran's request to reopen his 
claim involving a psychiatric disorder.  

The record reflects that the Board, in a Decision/Remand 
dated November 8, 2002, found that the veteran had submitted 
a Notice of Disagreement (NOD) in February 1999.  However, 
despite the veteran's submission of the NOD, a Statement of 
the Case (SOC) was not provided to the veteran.  The Board 
noted this and remanded the claim for the purpose of having 
an SOC issued.  

The SOC was issued in January 2003.  At that time, the RO 
listed the issues involving vertigo and the psychiatric 
disorder as new and material evidence claims.  The Board 
notes that the RO was correct in classifying the issue 
involving a mental disorder as one that involves new and 
material evidence.  However, it was not correct in 
classifying the other issue as one involving new and material 
evidence.  That is, the RO denied entitlement to service 
connection for vertigo in its March 1998 decision.  The 
veteran submitted a statement to the VA in February 1999 - 
within one year of the issuance of March 1998.  Such a 
statement is considered the NOD.  

The RO then issued a Supplemental Statement of the Case 
(SSOC) in June 2003.  It listed the issue on appeal as one 
involving the perforation of the tympanic membrane of the 
left ear.  The Board notes that the Board Decision of 
November 2002 decided that the evidence did not support the 
veteran's claim for entitlement to service connection for the 
residuals of a perforated tympanic membrane of the left ear.  
In other words, the Board decision was final.  If the veteran 
was attempting to address this issue, the RO should have 
viewed the issue as one involving new and material evidence 
or one that was requesting reconsideration.  As such, the 
June 2003 SSOC should have been classified as an SOC.  

The Board further notes that since the January 2003 SOC, the 
RO grouped a claim involving Meniere's Syndrome as the same 
involving vertigo.  These are two separate and distinct 
disabilities.  Moreover, since the issue involving Meniere's 
Syndrome has been previously decided by the VA, any attempt 
to revisit this item should be phrased as a separate claim to 
reopen.  As such, the Board will not consider this disability 
with respect to the claim now before it.  Accordingly, this 
issue is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  Competent medical evidence etiologically linking the 
veteran's complaints of vertigo with the veteran's military 
service or any incidents therein has not been presented.  

3.  Service connection for a psychiatric disorder was denied 
by the Board in a January 1986 decision on the basis that the 
medical evidence did not etiologically link a psychiatric 
disorder with the veteran's military.  

4.  The evidence received subsequent to the January 1986 
Board decision includes medical treatment records, VA medical 
records, and written statements made by the veteran.  This 
evidence is cumulative, and it is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.


CONCLUSIONS OF LAW

1.  Vertigo was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2004).

2.  The January 1986 Board decision denying entitlement to 
service connection for a psychiatric disorder is final.  38 
U.S.C. § 4004(b) (1976); 38 C.F.R. § 19.104 (1985); currently 
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2004).

3.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a psychiatric 
disorder has not been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (a) (effective prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claims addressed in this 
decision, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate the claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims for service connection and to reopen his claim by 
means of the discussions in the original rating decision and 
the statement of the case (SOC).  Specifically, in those 
documents, the appellant has been told that he needed to 
submit evidence supporting his assertions that he was 
actually suffering from vertigo and that it was related to or 
caused by his military service and/or a service-connected 
disability.  With respect to the psychiatric disorder issue, 
the veteran was told that he needed to provide new and 
material evidence - evidence that had not been previously 
reviewed by the VA - and that such evidence could not be 
cumulative in nature.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA also 
informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  

Additionally, with respect to the issue involving entitlement 
to service connection, VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The record reflects that the veteran 
has undergone a recent physical examination to determine the 
nature and etiology of the claimed vertigo. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO asked the 
veteran for the names and addresses of the medical personnel 
who, over the years, provided treatment to him for his 
vertigo.  Based on the information provided by the veteran to 
the RO, the RO has attempted to obtain the available medical 
treatment records.  Moreover, the veteran was given the 
opportunity to present evidence and testimony before an RO 
hearing officer and the Board.  It seems clear that the VA 
has given the veteran every opportunity to express his 
opinion with respect to his claim, the VA has obtained all 
known documents that would substantiate the veteran's 
assertions; and, the veteran has undergone examinations so 
that the VA would have a complete picture of the veteran's 
vertigo.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, the initial AOJ decision was made before 
November 9, 2000, the date the VCAA was enacted.  In 
reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
completeness of the VCAA notice requirement with regard to 
the issues discussed on appeal was harmless error.  In a 
letter to the veteran, dated March 2004, along with the SOC, 
the RO informed him of what information he needed to 
establish entitlement to service connection and to reopen his 
claim for entitlement to service connection.  The veteran was 
further told that he should send to the RO information 
describing additional evidence or the evidence itself.  The 
letters satisfy the VCAA content-complying notice.  The 
claimant and his representative have been provided with every 
opportunity to submit evidence and argument in support of the 
veteran's claims and to respond to VA notices.  Therefore, to 
decide the issues addressed in this decision would not be 
prejudicial error to the claimant.  

In this case, although the VCAA notice letter (dated March 
2004) that was provided to the appellant does not contain the 
"fourth element" per se, the Board finds that the appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his service-connection and new and 
material claims.  In particular, the RO asked the veteran to 
tell VA about any additional information or evidence that the 
veteran wanted VA to try and get for him and to send VA the 
evidence that was needed as soon as possible.  By various 
informational letters, an SOC, and the accompanying notice 
letters, VA satisfied the fourth element of the notice 
requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection and new and material evidence.  
He has, by information letters, a rating decision, and an 
SOC, been advised of the evidence considered in connection 
with his appeal and what information VA and the veteran would 
provide.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Service Connection

The veteran claims that he now suffers from vertigo 
manifested by dizziness and a loss of balance.  Over the 
course of his appeal, the veteran has asserted that the 
condition was due to a service-connected disorder and he has 
also claimed that the disorder began in or was caused by him 
military service.  As such, he maintains that he should be 
granted VA compensation benefits for vertigo.  

Under 38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 
3.303(b) (2004), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has held that ". . . where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (The Court held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

A review of the veteran's service medical records indicates 
that during the veteran's period of active service the 
veteran did not complain of nor was he treated for any type 
of manifestations or symptoms indicative of vertigo.  
However, during the veteran's active duty for training period 
in 1975, the veteran was injured by an explosion of a rocket.  
Since that time, the veteran has maintained that he suffers 
from recurrent dizziness or vertigo.  To support his 
assertions, the veteran has submitted a "buddy statement" 
by an enlisted man who was on duty with the veteran.  

As a result of the veteran's assertions, the veteran 
underwent a VA examination in April 2004, in order discover 
whether the veteran had an ear condition that would lead to 
vertigo.  Upon completion of the examination, the veteran was 
provisionally diagnosed as suffering from chronic 
labyrinthitis - inflammation of the labyrinth.  After further 
audiological testing was accomplished, the examiner 
attributed the dizziness and "giddiness" as subjective 
complaints that did not qualify for an actual diagnosis of 
vertigo.  The doctor further concluded that the veteran was 
suffering from hearing loss and not Meniere's syndrome or 
even chronic labyrinthitis.  

This examination report is contrary to the information 
provided by Dr. P. A. Seda - a treating physician of the 
veteran.  Dr. Seda stated that the veteran was suffering from 
Meniere's syndrome, vertigo, and dizziness.  However, he also 
stated that the veteran was immobilized until the veteran 
received and took his medications.  Once the medications were 
taken, then the symptoms and manifestations subsided or 
disappeared.  It is noted that Dr. Seda attributed the 
symptoms and manifestations to an incident that occurred 
while the veteran was in service.  

The Board, however, finds this statement from Dr. Seda 
inconclusive and speculative.  In other words, it is not 
definitive in proving the claim.  The assertion is deemed to 
be of limited weight as the statement fails to assert a 
medical basis upon which the supposition was predicated.  The 
Court has made it clear that medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
See also Perman v. Brown, 5 Vet. App. 237, 241 (1993).  

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, the probative value of a 
medical professional's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).

An examiner's opinion must be supported by clinical evidence 
and not merely general conclusions based on a history 
furnished by the appellant.  Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Consequently, his suppositions are no better 
than the facts alleged by the claimant, and may be accorded 
little weight with regard to the etiology of the veteran's 
current disability.  See also LeShore v. Brown, 8 Vet. App. 
406 (1995); also Swann v. Brown, 5 Vet. App. 229 (1993).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[i]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the BVA, . . . to assess the 
credibility and weight to be given to evidence."  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

As noted above, the most recent medical opinion provided by 
the VA examiner has refused to diagnose the veteran as having 
an actual ratable disability classified as vertigo.  
Moreover, he has not suggested that there is any relationship 
between the symptoms and manifestations complained thereof 
and the veteran's military service or a service-connected 
disability.  With respect to the opinion given in 2003 by Dr. 
Seda, it was provided several years after the veteran's 
discharge from the military service.  It was made nearly 18 
years after the veteran was injured while on active duty for 
training.  Moreover, it was made by a doctor who did not 
treat the veteran immediately following the injury.  The 
Board finds that the physician's opinion regarding a nexus or 
aggravation to be less probative because it is less-informed.  
On the other hand, the most recent VA examiner thoroughly 
reviewed the veteran's claims file including all clinical 
records prior to rendering a final diagnosis.  In arriving at 
this conclusion, the VA examiner concluded that the veteran 
was not suffering from a ratable disability that might be 
related to the veteran's military service or any incident 
therein.  

The Board acknowledges the statements by the veteran 
regarding his dizziness and vertigo.  Unfortunately, the 
veteran's assertions are the only positive evidence in 
support of his claim.  That is, the claims folder is negative 
for credible medical evidence, either from a private doctor 
or a VA physician, that diagnoses the veteran as suffering 
from vertigo or a disability that causes dizziness and a loss 
of balance.  Undoubtedly, these statements made over the 
years by the veteran, and repeated by the veteran's 
accredited representative, were made in good faith; however, 
the veteran is not a doctor nor has he undergone medical 
training.  

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, i.e., what comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is a lay person, and as a 
layperson, he does not have the expertise to opine regarding 
medical diagnosis or etiology.  He cannot state, with medical 
certainty, that he does have vertigo or a disability 
manifested by a loss of balance/dizziness that was the result 
of or related a service-connected disability or to his 
periods of military service.  In the absence of evidence 
demonstrating that the veteran has the requisite training to 
proffer medical opinions, the contentions made by him are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  While it is true that the 
veteran may now suffer from occasional dizziness or a loss or 
balance or even vertigo, medical evidence showing that these 
symptoms are actually a ratable, chronic disorder has not 
been presented.  Moreover, there is no credible medical 
evidence suggesting that the manifestations complained 
thereof by the veteran began in service or is related to an 
injury that occurred while the veteran was on active duty.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  The 
veteran's claim is thus denied.  

New and Material Evidence

The Board observes that the VCAA left intact the requirement 
that a claimant must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 (West 2002).  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West 2002).

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 66 Fed. Reg. 45630 (Aug. 
29, 2001) (38 C.F.R § 3.156(a) (2004).  This amendment to 38 
C.F.R. § 3.156(a) applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001.  Since 
the veteran's request to reopen his claim of entitlement to 
service connection for an acquired psychiatric disorder was 
filed before that date, the amended regulation does not apply 
in the instant case.  The Board has considered the provisions 
of the VCAA in its adjudication of the issue of whether new 
and material evidence has been submitted to reopen the claim 
for service connection, and finds that no further assistance 
in developing the facts pertinent to this limited issue is 
required at this time.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  Under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Second, 
if VA determines that the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  In order for evidence 
to be sufficient to reopen a previously disallowed claim, it 
must be both new and material.  If the evidence is not 
material, the inquiry ends and the claim cannot be reopened.  

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The veteran was denied service connection for a psychiatric 
disorder by the Board in a decision dated January 24, 1986.  
This decision was based upon the veteran's service medical 
records, statements provided by the veteran, and post-service 
medical records.  In that action, the Board noted that the 
veteran had not received medical treatment for a mental 
disorder while he was in service.  The Board acknowledged 
that the veteran had, indeed, been diagnosed as suffering for 
a psychiatric disorder.  However, the medical evidence was 
silent as to the etiology of the mental disability.  As such, 
the Board surmised that the evidence simply did not support 
the veteran's claim because the medical evidence did not 
etiologically link any current psychiatric disability with 
the veteran's military service or any incident therein.

The veteran did not request reconsideration of the Board 
decision of January 1986.  Hence, this action became final.  
38 U.S.C. § 4004(b) (1976); 38 C.F.R. § 19.104 (1985); 
currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 
20.1100 (2004). 

In order to reopen the above claim, the veteran would have to 
submit new and material evidence.  Such evidence would have 
to tend to prove the merits of the claim as to each essential 
element that was a specified basis for the previous denial.  
Thus, in this case, to be new and material the evidence would 
need to be probative of the question of whether the veteran's 
current psychiatric disability began during the veteran's 
service or was medically related to his period of service or 
to a service-connected disability.

When the Board denied service connection for a psychiatric 
disorder, the decision was based on the reasons noted above.  
Since then, the veteran has submitted numerous written 
statements.  Also included in the claims folder are VA and 
private medical records.  Included in these records, are 
notations that the veteran has been treated for anxiety.  He 
has not provided testimony before an RO hearing officer or 
the Board.  Although the medical records do show current 
treatment of a psychiatric disorder, those same records, or 
any other medical record in the file, do not suggest that 
this disability began in or was the result of his military 
service or caused by a service-connected disorder.  The only 
evidence linking the veteran's current disability with his 
military service are the assertions made by the veteran 
himself.  Notwithstanding their recent submission, the 
veteran's statements are essentially cumulative and have been 
previously seen and reviewed by the VA.

Hence, based on the foregoing , the Board concludes that, 
inasmuch as no new and material evidence has been presented 
to reopen the previously disallowed claim, the Board January 
1986 decision remains final.  Accordingly, the benefits 
sought on appeal must be denied.


ORDER

Service connection for a disability claimed as vertigo 
manifested by a loss of balance and dizziness is denied.  

New and material evidence has not been received to reopen the 
veteran's claim for entitlement to service connection for a 
psychiatric disorder, and thus, the veteran's claim is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


